Keeee, Judge:
These appeals for reappraisement involve the dutiable value of certain wooden beaded bags imported from Czechoslovakia. The appraiser approved the unit values, less 2 per centum ■discount, and added 10 per centum for commission. The importer contends that the commission is not a part of the value of the merchandise.
At the trial counsel for the Government conceded that the 10 per centum added by the appraiser was a buying commission and not a part of the dutiable value of the merchandise.
In view of the record before me I find the proper foreign value of the merchandise herein is the unit values as invoiced and entered, less 2 per centum discount, plus cases and packing. Judgment will be entered accordingly.